151 Mich. App. 91 (1986)
390 N.W.2d 690
RIPLEY
v.
DRIVERS SERVICES, INCORPORATED
Docket No. 82458.
Michigan Court of Appeals.
Decided April 21, 1986.
Libner, Van Leuven & Kortering, P.C. (by John A. Braden), for plaintiff.
Miller, Canfield, Paddock & Stone (by Michael L. Shiparski), for defendant.
Before: DANHOF, C.J., and R.M. MAHER and J.C. KINGSLEY,[*] JJ.
DANHOF, C.J.
Plaintiff appeals as of right from a December 19, 1984, order of the Muskegon Circuit Court which granted summary judgment *93 to defendants under GCR 1963, 117.2(1), now MCR 2.116(C)(8), for failure to state a claim. Plaintiff's amended complaint alleged that plaintiff was a resident of Michigan. It further alleged that defendants were foreign corporations conducting business in Michigan as interstate common carriers, and that they carried Michigan no-fault insurance pursuant to MCL 500.3101 et seq.; MSA 24.13101 et seq.
The amended complaint alleged that on March 9, 1983, plaintiff sustained accidental bodily injury in Portland, Oregon, while employed by defendants and that the injury arose out of the ownership, operation or use of a motor vehicle as a motor vehicle. It alleged that the vehicle was registered and licensed in South Dakota by defendant Midwest Coast Transport, Inc. The complaint alleged that defendants refused to pay personal protection benefits under MCL 500.3105; MSA 24.13105.
In their answers, defendants raised an affirmative defense based upon the exclusion of Michigan workers' compensation benefits contained in MCL 500.3106(2); MSA 24.13106(2). This provision was added when 1981 House Bill 4524 was enacted into 1981 PA 209. The statute provides:
Accidental bodily injury does not arise out of the ownership, operation, maintenance, or use of a parked vehicle as a motor vehicle if benefits under the worker's disability compensation act of 1969, Act No. 317 of the Public Acts of 1969, as amended, being sections 418.101 to 418.941 of the Michigan Compiled Laws, are available to an employee who sustains the injury in the course of his or her employment while loading, unloading, or doing mechanical work on a vehicle unless the injury arose from the use or operation of another vehicle.
*94 Plaintiff filed a motion for partial summary judgment under GCR 1963, 117.2(2) on the ground that defendants had failed to state a valid defense to the claims asserted against them. Defendants then filed their motion for summary judgment which the trial court ultimately granted.
A motion for summary judgment under GCR 1963, 117.2(1) tests the legal basis of the complaint. It does not test the nonmoving party's ability to prove the allegations. This Court reviews the pleadings alone and accepts as true all well-pleaded facts, along with any inferences or conclusions which may fairly be drawn from those facts. This Court will not affirm the grant of a motion for summary judgment unless the claim is so clearly unenforceable as a matter of law that no factual development could possibly supply a basis for recovery. Abel v Eli Lilly & Co, 418 Mich. 311; 343 NW2d 164 (1984).
We reverse the order of summary judgment, because the trial court's construction of MCL 500.3106(2); MSA 24.13106(2) is erroneous as a matter of law. The function of a reviewing court is to effectuate the Legislature's intent. Aikens v Dep't of Conservation, 387 Mich. 495, 499; 198 NW2d 304 (1972). If the language of the statute is clear, then the Legislature must have intended the meaning it has plainly expressed, and the statute must be enforced as written. Hiltz v Phil's Quality Market, 417 Mich. 335, 343; 337 NW2d 237 (1983). The Legislature used clear and explicit language when it described the exclusion as one arising "if benefits under the worker's disability compensation act of 1969, Act No. 317 of the Public Acts of 1969, as amended, being §§ 418.101 to 418.941 of the Michigan Compiled Laws, are available" to an employee injured in the course of his employment while loading, unloading or doing mechanical work *95 on a vehicle. The statute plainly refers to benefits available under the Michigan Worker's Disability Compensation Act. No reference is made to the worker's disability compensation act of another jurisdiction.
When granting defendants' motion, the trial court reasoned that a literal interpretation of the statute would lead to an absurd and unjust result. The trial court found that the statute tended to discriminate against Michigan residents and appeared to favor out-of-state residents. We note that the statute has withstood a constitutional challenge on equal protection grounds. Babbitt v Employers Ins of Wausau, 136 Mich. App. 198; 355 NW2d 635 (1984), lv den 419 Mich. 962 (1984). We further note that the Legislature need not deal with every aspect of a problem at the same time. O'Donnell v State Farm Mutual Automobile Ins Co, 404 Mich. 524, 543; 273 NW2d 829 (1979).
Defendants argue that the spirit of the statute precludes personal protection benefits under the no-fault act if workers' compensation benefits are available from any source. Defendants apparently rely upon dicta from Babbitt, supra, pp 201-202, that "[by] limiting the coverage of no-fault benefits, it appears that the Legislature was attempting to maintain cost controls over the system by limiting its scope." Defendants contend that the Legislature intended to limit the scope of the no-fault act by this provision, leaving workers' compensation benefits as the exclusive remedy for injured workers such as plaintiff. We decline to rewrite or expand the scope of the exclusion to include workers' compensation benefits available from any source. If the Legislature had intended to include workers' compensation benefits from other jurisdictions within the scope of the exclusion, it could have expressly stated so. It did not.
*96 We find no such intention, after reviewing the legislative history materials submitted by defendants. Although the legislative history materials indicate that the Legislature was concerned with reducing costs, it appears that the Legislature was only concerned with reducing costs to Michigan businesses.[1] The effect of the bill on the costs of an *97 out-of-state carrier liable for workers' compensation benefits in another jurisdiction and concurrently liable for no-fault benefits in Michigan was not directly addressed. After reviewing the legislative history, we are persuaded that our view of the statute is proper. Compare, Bell v F J Boutell Driveaway Co, 141 Mich. App. 802, 809-811; 369 NW2d 231 (1985).
We remand this case to the trial court to determine whether no-fault benefits are available to plaintiff. According to defendants' brief on appeal, the injury alleged by plaintiff was never formally reported to them. Defendants have accepted as true the nature and circumstances of plaintiff's injury for purposes of argument only in their motion for summary judgment. This apparent factual dispute may be pursued on remand.
We leave it to the trial court to determine the amount of setoff of South Dakota workers' compensation *98 benefits against Michigan no-fault benefits pursuant to MCL 500.3109(1); MSA 24.13109(1), if any setoff is warranted. We decline to decide the setoff issue on this underdeveloped record on claims of possible "available" benefits since the present status of plaintiff's workers' compensation claim is not clear.
Reversed and remanded for further proceedings consistent with this opinion.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Analysis of House Bill 4524, House Legislative Analysis Section (February 5, 1982) describes the arguments for and against the proposed amendment this way:

ARGUMENTS:
For
The bill would close a small but harmful loophole in the no-fault act, thereby, resolving a dispute over its application. The number of employees claiming both no-fault and worker's compensation benefits has skyrocketed in the last year, threatening to get out of hand for the trucking industry and swamp the courts.
For:
Allowing workers to collect both kinds of benefits has serious harmful economic effects on the Michigan trucking industry, increasing their cost of doing business through higher insurance premiums, payments to employees, and the expense of litigation. These increased costs make it hard for Michigan transporters to compete with out-of-state transporters, and some of the costs get passed on to other Michigan businesses. At a time when extraordinary efforts are being made to improve the state's economic climate in order to retain businesses that are here and attract new business, it makes sense to remove this unnecessary pointless burden.
For:
The recent lenient interpretations of the courts concerning workers' eligibility for no-fault benefits invite abuse, encouraging workers to file for benefits beyond those to which they traditionally would be entitled, and providing an incentive to stay off the job until the benefits expire. There have even been reports of wholesale filing for no-fault benefits by laid-off truck-loaders who claim no-fault compensation for suddenly discovered back injuries. In effect, the interpretations are a perversion of the no-fault concept which was designed to expedite traditional motor vehicle claims, not to provide a lucrative alternative to workers' compensation at the expense of business and, ultimately, of all private citizens who pay no-fault premiums.
For:
The current situation treats some workers unfairly. An employee who is injured while unloading a truck can collect substantially more in benefits than a co-worker who suffers the same injury while unloading a box car a few feet away. This is inequitable. The bill reaffirms the concept of worker's compensation as the sole remedy for all injured workers.
Against:
The bill is inequitable. It singles out a special group of workers involved with vehicles and denies them no-fault benefits, while others  those working with moving vehicles  retain these benefits. The no-fault act takes away the right to sue and this bill takes away the benefits, leaving the worker with no recourse at all. The savings to the truckers from the bill is not significant enough to justify taking away the rights of a certain class of workers to receive prompt and certain compensation for injuries suffered in connection with the use of motor vehicles  the purpose of the no-fault act.
Response:
The bill would not leave an employee uncompensated for injuries; worker's compensation benefits will still be available. The bill actually does a better job of treating workers equally than the current situation.
We note that individuals who spoke in favor of the proposed bill at the May 7, 1981, meeting of the committee on insurance were either identified as from the Michigan Trucking Association or were not identified as representing an out-of-state common carrier registered to do business in Michigan. May 7, 1981, Minutes of the House Committee on Insurance, p 1.